DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the recitation, “The invention relates to…” is redundant to the title and is improper for US patent abstract practice.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 3 attempts to limit warp yarns to “consist of” when claim 1 to which it depends already recites “comprises of” the same yarn this is also not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 4 and 5 recite first denier limitations that are not ‘5 times less’ than the weft denier which is also not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims the recitations “approximately”, “at least about”, and “about” are not described with enough clarity in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or 
Claim 3 attempts to limit warp yarns to “consist of” when claim 1 to which it depends already recites “comprises of” the same yarn this is also not described with enough clarity in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 4 and 5 recite first denier limitations that are not ‘5 times less’ than the weft denier which is also not described with enough clarity in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claim 6 is a mere duplicate of claim 1 and therefore is unclear as to what is being limited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-11, and 13-17 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2003/0015248 (Itoh Senri).
	Regarding claims 1 and 6 (duplicated from claim 1); claim 3-5, claim 7, claim 13 and 14, ‘248 discloses a flexible belt comprising a woven fabric having approximately parallel straight sides and ends, wherein the ends are releasably or permanently securable to one another to form an endless loop, wherein the woven fabric has an upper and lower surface, wherein the woven fabric comprises:
a set of warp warps in a warp yarn direction, wherein the warp yarns comprise monofilament warp yarns having a first denier between about 200-1000/400-800 (claim 1; para. 0001-0003, 0005, 0047; figs. 1-5, reference sign 4), a set of weft yarns in a weft yarn direction, wherein the weft yarn direction is approximately perpendicular to the warp yarn direction, wherein the weft yarns are in a repeating pattern comprising at least one monofilament weft yarn followed by at least one multifilament weft yarn (claims 1, 3, 5; para. 0011, 0040, 0047; figs. 1-4, reference signs 1, 2, 3; example 1), wherein the monofilament weft yarn has a linear mass density of at least about 2,500/4000 denier and at least about 5/8 times the denier of the monofilament warp yarn (para. 0047; example 1; warp 1 = polyester monofilament with 0,5 mm diameter D yielding 1237 denier, weft 2 = polyamide mole yarn, weft 3 = polyester monofilament with 0,85 mm diameter D yielding 7150 denier, resulting factor between warp 1 and weft 3 = 5,78; density of polyester ρ = 1,4 g/cm3, T(dtex) = D2*ρ*π/400, denier = 0,900*T(dtex)).
	With respect to claims that have different transitional phrases in the body of the claim, the MPEP is clear that once the independent claim sets the claim as an 
	Explicitly stated in MPEP 2111.03:
“The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp.v.CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" . "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." 
Regarding claim 2, the structure above is a woven flexible fabric disclosing all of claim 1’s recitations.  It follows that the surfaces of the fabric disclosed would have ‘approximately the same surface roughness’ as the term ‘approximately’ is so broad any woven fabric surface would be ‘approximately’ as ‘rough’ as they are both woven.
Regarding claims 8-12, ‘248 discloses polyester as a common yarn for these types of fabrics and in fact gives an ‘example 1’ which discloses polyester for both the warp and weft yarns in the fabric.
Regarding claim 15, fig. 2 shows weft yarn 2 that is “textured” yarn.
Regarding claim 16, fig. 2 shows weft yarns 3 and 2 is some insertion sheds as paired/double inserted weft yarns.
Regarding claim 17, as all claimed structure of claim 1 is disclosed it follows that the same structure can and would be capable of functioning as an algal growth system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0015248 (Itoh Senri).
	‘248 does not teach claimed length dimension.  
	The MPEP is clear:
Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	As no showing of unexpected results or criticality is given regarding this claimed relative dimension limitation, the claimed dimension is not considered to be patentably distinct.
	One of ordinary skill in the art of mechanical engineering and design prior to filing of the invention would have known and been able to modify the dimension of the flexible belt disclosed through common engineering design choice to arrive at the proper size of flexible fabric for the desired end use application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various woven belts and fabrics are cited to establish the general state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732